Title: To Benjamin Franklin from the New Jersey Assembly Committee of Correspondence, 26 July 1774
From: New Jersey Assembly Committee of Correspondence
To: Franklin, Benjamin


Sir
July 26 1774 Burlington
We are desired by the House to request your Attention, to the Several Acts of Assembly Passed at the last Session, so as to Obtain the Royal Allowance, to as many as can be had. Your Endeavours to do this, for the Act to Institute a Suit against the late Treasurer of the Eastern division, and to the Act for the Emission of Bills of Creditt on Loan, will, we believe, be Particularly agreeable to the House.
The first hath already occasioned a good deal of Uneasiness in the Colony and has Unhappily been the cause of a Difference between the Governor and many of his real Friends in Our House but this we have the Pleasure to inform you is now settled, and if the royal Assent coud be Spedily had to this Law It woud leave no Room for further disputes which we shoud be glad to Prevent.
We shoud have wrote to you before, but the Intelligence we had of your Intentions to embark for America prevented us. We have heard of your late difficultys with great Concern. With the rest of America we look upon ourselves to be interested in your Wellfare and we can with great Truth Assure you that it woud give us great Pleasure to Contribute to the Alleviation of them. With great respect we are



Your friends
Your Most humble Servants


  Henry Paxson
    Saml Tucker


    J Kinsey
    Robt Frd Price



    John Mehelm



